Title: To George Washington from Brigadier General James Mitchell Varnum, 11 November 1777
From: Varnum, James Mitchell
To: Washington, George

 

Sir
Woodberry [N.J.] 11th Novr 12 oClock P.M. 1777.

   I am this Moment returned from Fort Mifflin—Every Defence is almost destroyed. Poor Colo. Smith is on this Shore, slightly wounded—I have ordered the Cannon, least in Use, to be brought off—Lt Colo. [Giles] Russell of Colo. Durkee’s Battalion, commands. I have ordered the Garrison to defend at all Events, ’till your Pleasure can be known. Nothing shall be wanting to support them, which we can give. They cannot hold out more than two Days. Colo. Smith urges an Evacuation still; At least, to continue a small Garrison only, w’ch might be bro’t off occasionally. I cannot acceed to the Measure, as long as we have lost but few Men. The Enemy have pass’d seven Boats this Evening between the Fort and Province Island. The Cannonade is renewed; If as great Injury should take Place tomorrow as to Day, we may be obliged to relinquish the Place. I wish to know your Will—The Fort shall be held, at all Events, ’till then.
Your Commands of this Day, just came to Hand. I am much obliged.
At Red Bank, an Eighteen Pounder burst, One Man killed and several wounded; At the two Gun Battery, a Serjt killed and one wounded.
The Baron ought to know whither he shall go farther than this, as he is extremely unwell. I am your Excellency’s most devotedly

J. M. Varnum

